DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B, Fig. 4, in the reply filed on 01/06/2022 is acknowledged.  The traversal is on the ground(s) that a conductive member is not limited to these Species Fig. 7 but can be inserted into other locations/embodiment, therefore, all claims should be examined. See the bridging paragraph between page 4 and 5.  This is found not persuasive because the conductive member 30 does not affect the mutual exclusive of Species A-E, Figs. 3-7. The non-exclusive of the conductive member results in that claims 5 and 10 are also examined together with the embodiment of Fig. 4.
The requirement is still deemed proper and is therefore made FINAL.
Applicants designated claims 1-5, 7, and 10 read into elected Species B, Fig. 4 while claims 8-9 are cancelled.
However, the examiner considers claim 6 can be examined together with claim 1 because of BRI. Claim 1 did not require a fixing mechanism part 17 and this part 17 is considered as “an insulation jig” in the BRI claim 6. On the other hand, claim 11 is still withdraw because claim 2 already recites a fixing mechanism part 17 and Fig. 4 does not have another insulation jig 17. 
The examiner also notices claim 7 is a feature of Fig. 6 and should also be withdrawn.


Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and C-E (Fig. 3 or Figs. 5-7), there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 01/06/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a metal electrode 20 and a carbon core wire holder 24 are connected to each other via an electrode adapter 23, for example, for the purpose of suppressing wear of the electrode 20, and the electrode adapter 23” in [0007] are not shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because of the following informalities: label “13” has been designated as electrode holder and electrode adapter. It is not clear these are the same component or one is a subcomponent of the other.  
Appropriate correction is required.
Claim Interpretations
The “non-conductive” of claim 1 and 2 is considered “electrically non-conductive” in the context of the claims 1-2.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “screwing part” of claim 1, this is considered as the female screw form in the electrode 10, in the context of Fig. 4 ([0039]). 

The “a fixing mechanism part” of claim 2, this is considered as a screw 17 as shown in Fig. 4.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrode adapter is non-conductive with respect to a screwing part formed in the metal electrode”, it is not clear what constitute as non-conductive. The examiner notices that the electrode adapter 13 is electrically connected 

Claim 1 will be examined inclusive “the electrode adapter is not in direct electrical contact with respect to a thread formed in the metal electrode”.

Dependent claims 3-6 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over NETSU et al. (AU 20120222619, hereafter ‘619), in view of ISHIKAWA et al. (US 20210269316, hereafter ‘316).
‘619 teaches some limitations of:
Claim 1: Carbon Electrode And Apparatus For Manufacturing Polycrystalline Silicon Rod (title), A Siemens method ([0003], the claimed “A polycrystalline silicon manufacturing apparatus, which manufactures a polycrystalline silicon by a Siemens method”), 
FIG. 2 is a schematic view showing an exemplary configuration of the carbon electrode 30 of the present invention. The carbon electrode 30 includes a lower electrode 32 secured on the metal electrode 2 that is an external electrode for electrifying the silicon core 5, and an upper electrode 31 placed on the lower electrode 32. A securing portion of the core holder 20 that holds the silicon core 5a is provided on an upper surface of the upper electrode 31 ([0042], see also Fig. 1, the upper electrode 31 is the claimed “an electrode adapter”, the core holder 20 is the claimed “a core wire holder” in the claimed “a metal electrode”, in the claimed “comprising an electrode adapter that electrically connects a core wire holder and a metal electrode”).

‘619 further teaches that the upper electrode 31 has a hole (through hole) 35 extending from an upper surface 33 to a lower surface 34, a bolt 36 that is a rod-shaped fastening member is inserted from the upper surface 33 of the upper electrode 31 

‘619 does not teach the other limitations of:
Claim 1: wherein the electrode adapter is non-conductive with respect to a screwing part formed in the metal electrode.

‘316 is analogous art in the field of CORE WIRE HOLDER, APPARATUS FOR PREPARING SILICON (title), Siemens process … This allows silicon to be deposited and grow around the silicon filament, making it possible to obtain polysilicon (also called “polycrystalline silicon”). ’316 teaches that each electrode 3 of Embodiment 1 is constituted by a metal electrode (Fig. 1, [0024]), the filament holder 10A and the electrode 3 are joined preferably by means of, for example, screw shapes (threaded shapes) ([0025], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have extended the thread of the bolts 36 into the metal electrode 2, as taught by ‘316, for its suitability for connecting to metal prima facie case of obviousness. MPEP 2144.07. As a result, the upper electrode 31 is not in direct contact with the female thread formed in the metal electrode 2, same as Applicants’ Fig. 4. See also 112 rejection above.

‘619 further teaches the limitations of:
Claims 3-4: The core holder 20 and the carbon electrode 30 are both made of graphite ([0040], the claimed “wherein the electrode adapter and the core wire holder are made of an identical material” of claim 3 and “wherein at least one of the electrode adapter and the core wire holder is made of a carbon material”).
Claim 5: the lower electrode 32, being part of the carbon electrode 30, is also made of graphite (the claimed “wherein a conductive member is inserted between conductive parts of the electrode adapter and the metal electrode”, same as Applicants’ conductive member 30 made of the same material as the electrode adaptor 13, both of carbon).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘619, in view of KRAUS et al. (US 20160045886, hereafter ‘886).
‘619 teaches some limitations of:
Claim 2: Carbon Electrode And Apparatus For Manufacturing Polycrystalline Silicon Rod (title), A Siemens method ([0003], the claimed “A polycrystalline silicon 
Figure 2 is a schematic view showing an exemplary configuration of the carbon electrode 30 of the present invention. The carbon electrode 30 includes a lower electrode 32 secured on the metal electrode 2 that is an external electrode for electrifying the silicon core 5, and an upper electrode 31 placed on the lower electrode 32. A securing portion of the core holder 20 that holds the silicon core 5a is provided on an upper surface of the upper electrode 31 ([0042], see also Fig. 1, the upper electrode 31 is the claimed “an electrode adapter”, the core holder 20 is the claimed “a core wire holder” in the claimed “comprising an electrode adapter that electrically connects a core wire holder and a metal electrode”), 
The upper electrode 31 has a hole (through hole) 35 extending from an upper surface 33 to a lower surface 34, a bolt 36 that is a rod-shaped fastening member is inserted from the upper surface 33 of the upper electrode 31 through the washer 37 into the hole 35, and secured in the lower electrode 32 by a screw ([0037]), a diameter of the hole 35 is larger than a diameter of a straight body portion of the bolt 36 so that a gap 51 is created between an inside of the hole 35 and the straight body portion of the bolt 36 ([0038], therefore, the upper electrode 31 does not contact screw/bolt 36 directly, the claimed “wherein the electrode adapter is fixed to the metal electrode by a fixing mechanism part”).


Claim 2: and the electrode adapter is non-conductive with respect to the fixing mechanism part.

Note this portion of “non-conductive” is interpreted as no direct or indirect conduction path, unlike the “non-conductive” of claim 1 (because of 112 issue).

‘886 is analogous art in the field of DEVICE FOR PROTECTING AN ELECTRODE SEAL IN A REACTOR FOR THE DEPOSITION OF POLYCRYSTALLINE SILICON (title), Electrode support seals in a Siemens reactor for the deposition of polycrystalline silicon are protected against thermal stress and degradation, and shorting by falling fragments is prevented by shielding having a high resistivity and also a high thermal conductivity (abstract). ’886 teaches that the cover 6 must be made of an electrically insulating material with very good thermal conductivity. Silicizing of the cover 6 is therefore not possible (Fig. 3a, [0063]), In order to increase the thermal dissipation from the cover 6, the cover 6 may preferably be connected firmly to the cooled electrode holder 1, for example by a screw thread (not represented in the figure) at the circumference of the electrode holder 1 ([0065]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an electrically insulating material with very good thermal conductivity material, as taught by ‘886, as the 

‘619 further teaches the limitations of:
Claim 10: The core holder 20 and the carbon electrode 30 are both made of graphite ([0040], the lower electrode 32, being part of the carbon electrode 30, is also made of graphite, the claimed “wherein a conductive member is inserted between conductive parts of the electrode adapter and the metal electrode”, same as Applicants’ conductive member 30 made of the same material as the electrode adaptor 13, both of carbon).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘619 and ‘316, as being applied to claim 1 rejection above, further in view of ‘886.
‘619 is silent on the material of the bolt/screw 36. The combination of ‘619 and ‘316 does not teach the limitations of:
Claim 6: wherein the electrode adapter is fixed to the metal electrode via an insulating jig.

‘886 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an electrically insulating material with very good thermal conductivity material, as taught by ‘886, as the .
Claims 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘619, in view of De La Llera et al. (US 20080087641, hereafter ‘641).
‘619 teaches some limitations of claim 2 as discussed above.

‘619 is silent on the material of the bolt/screw 36, and does not teach the other limitations of:
Claim 2: and the electrode adapter is non-conductive with respect to the fixing mechanism part.
Claim 7: wherein an insulating treatment is applied to at least a surface of the fixing mechanism part.

‘641 is analogous art in the field of Components For A Plasma Processing Apparatus (title), used to process substrates by techniques including etching, physical vapor deposition (PVD), chemical vapor deposition (CVD), ion implantation, and resist removal ([0002]). ‘641 teaches that It has been determined that the use of the anodized aluminum first fastener member 34 can desirably prevent a significant increase in the clamping force, thus preventing localized damage to the load-bearing surfaces 42 of the first fastener member 34, the thermal control plate 16, and screw threads (Fig. 1, [0030]). Note current is passing to the showerhead electrodes 24. 



	‘619 also teaches the limitation of claim 10 as discussed above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘619 and ‘316, as being applied to claim 1 rejection above, further in view of ‘641.
‘619 is silent on the material of the bolt/screw 36. The combination of ‘619 and ‘316 does not teach the limitations of:
Claim 6: wherein the electrode adapter is fixed to the metal electrode via an insulating jig.

‘641 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an anodized aluminum first fastener member of ‘641 as the bolt/screw 36 of ‘619, for the purpose of preventing localized damage to the load-bearing surfaces, as taught by ‘641 ([0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110206479 is cited for anodized bolt 100 (Figs. 2-9) for plasma processing apparatus (title). US 20170341944 is cited for “a core wire holder 30 including an insertion hole for the silicon core wire 4 is fixed on the electrode 2 by, e.g., screws to hold and energize an end portion of the silicon core wire 4” (Fig. 8, [0003], last sentence). US 4469428 is cited for insulating screw 21 (Fig. 9, col. 3, line 61), preventing abnormal discharge (col. 2, lines 9-12). US 9698578 is cited for a shape of a bolt 36 (Fig. 5A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KEATH T CHEN/Primary Examiner, Art Unit 1716